Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 29, 2014

                                       No. 04-14-00719-CV
                                           04-14-00723-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION D.P., As a
                          Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                        Trial Court No. 2014-MH-3187, 2014-MH-3096
                          Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
         Contrary to the reporter’s statement in her notifications of late record, the reporter’s
records in these appeals were due October 20, 2014, ten days after the notice of appeal was
filed. See Tex. R. App. P. 35.1(b)(stating that in accelerated appeal, record is due 10 days after
notice of appeal is filed). In her notifications of late record, the reporter requests an extension of
time to file the records to December 1, 2014 – forty-two days from the original due date. We
remind the reporter this is an accelerated appeal. After reviewing the reporter’s reason for the
requested extension – a damaged computer – we GRANT the request and ORDER the reporter
to file the records in both appeals on or before December 1, 2014. The reporter is advised that
NO FURTHER EXTENSIONS OF TIME TO FILE THE RECORDS WILL BE
GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY CIRCUMSTANCES.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court